EXHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into
this 21st day of December, 2006, by and between WILLBROS USA, INC. (“Employer”)
and MICHAEL F. CURRAN (“Employee”).

WITNESSETH:

WHEREAS, Employee is employed by Employer pursuant to that certain Employment
Agreement dated December 31, 2004 (the “Employment Agreement”); and

WHEREAS, Employee will retire from his employment with Employer effective
December 29, 2006 (“Retirement Date”); and

WHEREAS, Employer and Employee wish to achieve a final and amicable resolution
of all issues related to their employment relationship;

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth below, as well as other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Employee’s Retirement. Employee and Employer confirm and agree that Employee
will retire from employment with Employer as of the Retirement Date, that the
employment relationship which existed between Employee and Employer and/or any
of Employer’s affiliated companies will cease as of the Retirement Date, and
that the Employment Agreement will terminate on the Retirement Date. However,
nothing contained herein shall prevent or interfere with the ability of the
parties to enter into future agreements for Employee to provide consulting
services and advice to Employer or Employer’s affiliates on an independent
contractor basis (“Subsequent Agreement”). In addition, it is anticipated that
Employee will continue to serve as a non-employee Class III member of the Board
of Directors of Willbros Group, Inc. (“WGI”), Employer’s parent company, after
the Retirement Date and that Employee will also serve as Chairman of such Board.
Employer acknowledges that Employee will be entitled to receive compensation as
a non-employee member of the Board of Directors of WGI and Employee hereby
declines his Initial Award under the Willbros Group, Inc. 2006 Director
Restricted Stock Plan. Except as provided in any Subsequent Agreement or in
policies which apply generally to non-employee members of the WGI Board (“Board
Policies”), all of Employer’s obligations to Employee on or after the Retirement
Date are set forth herein. Accordingly, except as otherwise provided herein, in
a Subsequent Agreement or in Board Policies, Employer shall have no further
obligations whatsoever to Employee after the Retirement Date. Employer shall
cause its personnel records to reflect that Employee retired from employment
with Employer effective on the Retirement Date.



--------------------------------------------------------------------------------

2. Prior Agreements Superseded. Except as otherwise specifically provided
herein, this Agreement supersedes and replaces all other prior agreements,
written or oral, including the Employment Agreement, relating to Employee’s
employment with Employer and/or any of Employer’s affiliated companies. Employee
acknowledges that as of the Retirement Date he will no longer be a participant
in the Willbros Group, Inc. Severance Plan.

 

3. 2006 Salary and Bonus; Accrued, Unpaid Vacation. Employee will receive the
balance of his current, regular salary for 2006 (as if he had been employed
until December 31, 2006) on the Retirement Date, less applicable withholding
taxes. In addition, on the Retirement Date, Employee will vest in a bonus for
the calendar year 2006 in the amount of Nine Hundred Twenty-Five Thousand U.S.
Dollars (U.S. $925,000). Under the Employment Agreement to avoid adverse income
tax consequences to the Employer and the Employee under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the amount of the
total compensation payable to Employee for 2006 that exceeds One Million U.S.
Dollars (U.S. $1,000,000) was payable on July 1, 2008. Accordingly, Three
Hundred Thousand U.S. Dollars (U.S. $300,000) of Employee’s bonus for 2006 shall
be paid on the Retirement Date and Six Hundred Twenty-Five Thousand U.S. Dollars
(U.S. $625,000) shall be paid on July 1, 2008, in each case less applicable
withholding taxes. The Six Hundred Twenty-Five Thousand U. S. Dollars (U.S.
$625,000) not to be paid until July 1, 2008, shall be increased by that amount
which would be earned on such deferred amount if it were invested on
December 30, 2006, until June 30, 2008, in an interest bearing obligation that
earned interest at the London InterBank Offered Rate (“LIBOR”) plus three
percent (3%). Employer shall be entitled to withhold from any payments or
deliveries made to Employee pursuant to this Agreement on or as of July 1, 2008,
including any payments and deliveries under Sections 3, 4 and 8, all amounts
that Employer is obligated to withhold under any tax laws.

On the Retirement Date Employer shall pay to Employee Ninety-Six Thousand Nine
Hundred Fifty U.S. Dollars (U.S. $96,950), less applicable withholding taxes, in
full satisfaction of Employee’s accrued, but unused vacation pay rights.

 

4. 2005 Bonus. Under the Employment Agreement and in consideration of
Section 409A the payment of Three Hundred Thirty-Seven Thousand Five Hundred
U.S. Dollars (U.S. $337,500) of the bonus awarded to Employee for 2005 was
deferred until July 1, 2008, and such amount is to be increased by that amount
which would be earned on such deferred amount if it were invested on the date it
was awarded, until June 30, 2008, in an interest bearing obligation that earned
interest at the London InterBank Offered Rate (“LIBOR”) plus three percent (3%).
The Employer acknowledges its liability for the payment of such amount to
Employee on July 1, 2008 and nothing in this Agreement shall affect any rights
of Employee to receive such payment.

 

5.

Medical Insurance Continuation. Employer’s Group Medical Plan allows Employer to
include under such plan coverage for consultants to the Employer and their
dependents. As provided below, Employee will enter into a consulting agreement
with Employer and provide consulting services to Employer for two years.
Employer will take those steps necessary to

 

2



--------------------------------------------------------------------------------

include coverage for Employee and his eligible dependents under Employer’s Group
Medical Plan for 2007 and 2008 on the same terms as Employee would be entitled
were he an employee of the Employer for 2007 and 2008. Employer acknowledges
that following 2008 Employee will be entitled to continue participation for a
limited period of time in Employer’s Group Medical Plan under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Detailed information
concerning the costs and procedures applicable to such insurance coverage will
be provided separately by Employer.

 

6. Life Insurance Conversion. Employee has the right to convert Employee’s life
insurance coverage under Employer’s Group Life Plan and dependent life insurance
coverage obtained by the Employee under Employer’s Dependent Life Plan to
individual life insurance policies. Conversion forms and premium rates
applicable to such conversion programs will be provided separately by the
relevant insurer.

 

7. Vesting of Restricted Stock. Employee has been granted 25,000 shares of
restricted stock under the Willbros Group, Inc. 1996 Stock Plan, as amended (the
“1996 Stock Plan”). Employee has vested in 12,500 of such shares and the
ownership of 12,500 of such shares has not yet vested in Employee pursuant to
the terms of the Restricted Stock Award Agreements evidencing such grant.
Employer agrees that all of such shares of restricted stock granted to Employee
shall vest in full as of the Retirement Date. Employee acknowledges that
withholding taxes will be due on the value of such shares when vested on the
Retirement Date. The Compensation Committee of the Board of Directors of WGI has
approved allowing Employee to satisfy the withholding requirement, in whole or
in part, by having Employer withhold shares of restricted stock having a Fair
Market Value (as defined in the 1996 Stock Plan) on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction.

 

8. Vesting of Restricted Stock Rights. Under the 1996 Stock Plan and pursuant to
the Employment Agreement, Employee has been granted restricted stock rights
entitling him to receive up to 225,000 shares of common stock of WGI when and if
he vests in such restricted stock rights, with all such shares to which be
becomes entitled deliverable on July 1, 2008. He has vested in 41,666 of such
restricted stock rights and has not yet vested in 183,334 of such restricted
stock rights pursuant to the terms of the Restricted Stock Rights Award
Agreements evidencing such grants. Employer agrees that all of such restricted
stock rights granted to Employee shall vest in full as of the Retirement Date.
Employee acknowledges that income taxes will be due on the income represented by
the value of the shares of WGI common stock deliverable in respect of such
restricted stock rights when such shares are delivered on July 1, 2008. In the
event under any circumstances the satisfaction of Employee’s rights under this
Section are accelerated for any reason, then, in addition to the rights of
Employee under Section 12 below, Employer shall be liable to Employee for any
such amount by which Employee’s liability for taxes of all kinds are increased
as a result of such acceleration.

 

3



--------------------------------------------------------------------------------

9. Stock Options. Employee is vested in certain incentive stock options (66,000
shares) and certain non-qualified stock options (134,000 shares) provided by WGI
pursuant to the 1996 Stock Plan. Nothing in this Agreement shall affect any
rights or obligations of Employee or WGI under the Incentive Stock Option
Agreements or the Non-Qualified Stock Option Agreements entered into between
Employee and WGI pursuant to the 1996 Stock Plan. Employee acknowledges that any
of Employee’s incentive stock options awarded under the 1996 Stock Plan which
are exercised more than three (3) months after the Retirement Date will be
treated as non-qualified stock options for U.S. federal income tax purposes.

 

10. Lump Sum Payment. On the Retirement Date Employer shall pay to Employee a
lump sum amount of One Million Five Hundred Seventy-Five Thousand U.S. Dollars
(U.S. $1,575,000), less applicable payroll tax withholding for any obligations
that accrue under this Agreement as of the Retirement Date including any
withholding tax liability as a result of the vesting of any rights hereunder, in
consideration of the release specified below and the acknowledgements, waivers,
representations and undertakings specified herein. All or part of the sums paid
hereunder is consideration to which Employee is not otherwise entitled under any
Employer plan, program or prior agreement.

 

11. Employer Investment Plan. Employee is fully vested in the Willbros Employees
401(k) Investment Plan (“Investment Plan”). Employee has the option of receiving
a lump-sum distribution of Employee’s total account balance in the Investment
Plan, transferring such account balance to another tax-qualified plan or to an
Individual Retirement Account or leaving such account balance in the Investment
Plan. Election forms and detailed information concerning Employee’s options with
respect to Employee’s account balance in the Investment Plan will be provided
separately by Employer.

 

12. Director and Officer Matters; Indemnification; Continued Cooperation;
Gross-up Payment. Employee hereby resigns, effective December 29, 2006, from all
employee, officer, director and committee member positions which Employee holds
with Employer or any affiliate of Employer effective as of the Retirement Date,
except that Employee does not resign from Employee’s position as Chairman of the
WGI Board of Directors or as a Class III member of the WGI Board of Directors.
Nothing in this Agreement shall affect any of Employee’s rights or obligations
with respect to indemnification or director and officer liability insurance
coverage to which Employee is entitled or subject in his capacity as a former
director and officer of Employer, a former officer of WGI, a continuing Class
III non-employee director of WGI or a former officer or director of certain WGI
affiliates.

Employee agrees to assist Employer, its affiliates and their respective
attorneys in any litigation, claim, dispute, or governmental investigation
brought by or against Employer or its affiliates as to which Employee may have
knowledge of the facts and circumstances. Employee agrees to immediately notify
Employer upon receipt of any subpoena or deposition notice compelling his
testimony related to matters arising out of his employment with Employer.
Subject to Section 13, Employer shall reimburse Employee for all reasonable
expenses incurred in complying with this provision.

 

4



--------------------------------------------------------------------------------

If any of the payments or benefits which Employee has the right to receive from
Employer pursuant to this Agreement (the “Payments”) are later determined to be
subject to the tax imposed by Section 409A, or any interest or penalties with
respect to such tax (such tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “409A Tax”), Employer shall pay to
Employee an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income tax imposed on any
Gross-up Payment, Employee retains an amount of the Gross-up Payment equal to
the 409A Tax imposed upon the Payments. The Compensation Committee of the Board
of Directors of WGI shall make an initial determination as to whether a Gross-up
Payment is required and the amount of any such Gross-up Payment. Employee shall
notify Employer immediately in writing of any claim by the Internal Revenue
Service which, if successful, would require Employer to make a Gross-up Payment
(or a Gross-up Payment in excess of that, if any, initially determined by the
Compensation Committee of the Board of Directors of WGI) within five days of the
receipt of such claim. Employer shall notify Employee in writing at least five
days prior to the due date of any response required with respect to such claim
if it plans to contest the claim. If Employer decides to contest such claim,
then Employee shall cooperate fully with Employer in such action; provided,
however, Employer shall bear and pay all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold Employee harmless, on an after-tax basis, for any 409A
Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of Employer’s action. If, as a result of Employer’s action
with respect to a claim, Employee receives a refund of any amount paid by
Employer with respect to such claim, then Employee shall promptly pay such
refund to Employer. If Employer fails to timely notify Employee whether it will
contest such claim or Employer determines not to contest such claim, then
Employer shall immediately pay to Employee the portion of such claim, if any,
which it has not previously paid to Employee.

 

13. Legal Defense Counsel and Related Defense Costs. Subject to the conditions
set forth herein, Employer hereby confirms that it will continue to make
available to Employee and bear the cost of legal counsel to assist Employee with
Employee’s preparation for, and appearance, at any interviews or testimony
requested by the U.S. Securities and Exchange Commission (“SEC”) and/or the U.S.
Department of Justice (“DOJ”) in connection with the investigation of Employer
and its affiliates currently being conducted by those agencies (the
“Investigation”). Employer is providing such legal counsel at its own expense
because (i) Employee was a former officer and employee of Employer and certain
of its affiliates during the period under Investigation, (ii) it appears at the
Retirement Date that the SEC and DOJ may still be interested in interviewing
Employee or obtaining Employee’s testimony in connection with the Investigation,
and (iii) at the Retirement Date it appears to Employer that Employee’s
knowledge and actions under review by the SEC and the DOJ do not indicate that
Employee engaged in self enrichment or otherwise acted improperly.

 

5



--------------------------------------------------------------------------------

This undertaking by Employer as described in this Section 13 is subject to
change if it is later determined that Employee engaged in actions which (i) were
improper in the view of the SEC and/or the DOJ, or (ii) could have reasonably
been expected by Employee to have been contrary to the best interests of
Employer. Accordingly, this undertaking is not an irrevocable undertaking by
Employer to indemnify Employee in the future for all legal costs or fines or
penalties that Employee may incur in connection with the Investigation or legal
proceedings related thereto. In general, those future determinations, if any,
will be made on the basis of the terms of this undertaking, applicable law and
the relevant facts and circumstances established during the Investigation which
relate to the matters for which Employee is then seeking indemnity.

For the reasons stated above, this undertaking shall not be deemed to be a
waiver of any such rights or defenses in connection with such future
indemnification determinations by Employer in respect of Employee’s particular
status in the Investigation. If Employer or its legal counsel at any time makes
a determination denying Employee future indemnification, Employer will
immediately notify Employee in writing specifying in reasonable detail the
reasons supporting such a determination.

This undertaking by Employer to make legal counsel available to Employee and to
defray, at the Retirement Date, the costs and expenses incurred by Employee in
connection with the Investigation has arisen, in part, due to Employee’s many
years of good and loyal service to Employer. Accordingly, these amounts
constitute expenses for a business purpose and are not personal expenses.
Payment of these amounts is not intended to be, and Employer expressly
stipulates that they are not, a “personal loan” under Section 402 of the
Sarbanes-Oxley Act.

 

14. Consulting Agreement. Employer and Employee shall enter into the Consulting
Agreement attached hereto as Exhibit A, effective as of January 1, 2007.

 

15. Other Benefits. Except as specifically set forth herein, all employment
benefits previously made available to Employee by Employer or any of its
affiliates shall cease to be available to Employee as of the Retirement Date.

 

16. Release.

(a) Except for the obligations of Employer specifically set forth in this
Agreement or referenced in this Agreement as continuing obligations, Employee
fully and forever relieves, releases, and discharges Employer, WGI and all of
their respective representatives, officers, directors, shareholders,
predecessors, successors, parents, subsidiaries, operating units, affiliates,
divisions, employees and attorneys from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs, expenses, damages,
actions, and causes of action, whether in law or in equity, whether known or
unknown, suspected or unsuspected, arising from Employee’s employment with and
termination from Employer, including but not limited to any and all claims
pursuant to Title VII of the Civil Rights Act of

 

6



--------------------------------------------------------------------------------

1964, 42 U.S.C. § 2000e, et seq., as amended by the Civil Rights Act of 1991,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866, 42 U.S.C. §1981, 1983 and
1985, which prohibits violations of civil rights; the Equal Pay Act of 1963, 29
U.S.C. §206(d)(1), which prohibits unequal pay based upon gender; the Age
Discrimination in Employment Act of 1967, as amended, and as further amended by
the Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq., which
prohibits age discrimination in employment; the Employment Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §1001, et seq., which protects
certain employee benefits; the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. § 12101, et seq., which prohibits discrimination against the
disabled; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.,
which provides medical and family leave; the Fair Labor Standards Act, 29 U.S.C.
§ 201, et seq., including the Wage and Hour Laws relating to payment of wages;
and all other federal, state or local laws or regulations prohibiting employment
discrimination. This release also includes, but is not limited to, a release by
Employee of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, that Employer has dealt with Employee
unfairly or in bad faith, and all other common law contract and tort claims.
Employee is not waiving any rights or claims that may arise after the Retirement
Date.

(b) Except for the obligations of Employee specifically set forth in this
Agreement or referenced in this Agreement as continuing obligations, Employer,
on behalf of itself and its affiliates, fully and forever relieves, releases,
and discharges Employee, from any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Employee’s employment with and
termination from Employer. Employer is not waiving any rights or claims that may
arise after the Retirement Date.

 

17. Confidentiality. The following confidentiality obligations are in addition
to those which will apply to Employee in Employee’s continuing capacity as
Chairman of the WGI Board of Directors and a Class III member of the WGI Board
of Directors after the Retirement Date. To the extent such other obligations are
of longer duration or more strict than the obligations set forth below, such
other obligations shall supercede the obligations set forth below. For a period
of two (2) years after the Retirement Date, Employee shall not, except as
otherwise required by law, furnish, disclose or make accessible to any person,
entity or government authority, any knowledge, trade secrets, customer
information, supplier information, plans, opportunities, procedures, data,
techniques or other information relating to the businesses or finances of
Employer or any of its affiliates. In the case of any court-ordered or
government compelled disclosure, Employee will provide Employer with immediate
written notice of the order or subpoena. The prohibitions set forth in the
preceding sentence shall not apply, however, to information in the public domain
(but only if the same becomes part of the

 

7



--------------------------------------------------------------------------------

public domain through a means other than a disclosure prohibited hereunder). In
addition, Employee shall continue to comply fully with the use and disclosure
restrictions set forth in all third party confidentiality agreements entered
into by the Employer or its affiliates on or prior to the Retirement Date to the
extent such third party agreements are known to Employee.

 

18. Remedies. The parties recognize that, because of the nature of the subject
matter of Section 17 above, it would be impracticable and extremely difficult to
determine the actual damages suffered by Employer in the event of a material
breach of Employee’s obligations thereunder. Accordingly, if Employee commits a
material breach, or threatens to commit a material breach, of any of the
provisions of Section 17, Employer or any of its successors or assigns shall
give Employee written notice of such violation and, if Employee has not cured
such violation or otherwise ceased to act in violation of Section 17 within ten
(10) days after the giving of such notice, Employer or any of its successors or
assigns shall have the following rights and remedies:

 

  (a) to have the provisions of Section 17 specifically enforced by any court
having equity jurisdiction, without the posting of bond or other security, it
being acknowledged and agreed by Employee that any such breach or threatened
breach will cause irreparable injury to Employer and that an injunction may be
issued against Employee to stop or prevent any such breach or threatened breach;
and

 

  (b) to recover such actual damages as Employer or its affiliates may incur as
a result of such breach or threatened breach.

The curing of a violation of the requirements of Section 17 shall not preclude
Employer from seeking the recovery of its actual damages resulting from such
violation.

 

19. Knowledge of Contents. Both parties acknowledge that they have carefully
read this Agreement and that the contents hereof are known and understood by
them. This Agreement is signed freely by each party hereto.

 

20. Review and Revocation Period. Employee has been extended a period of
twenty-one (21) days within which to consider this Agreement. For a period of
seven (7) days following Employee’s execution of the Agreement, Employee may
revoke this Agreement by notifying Employer, in writing, of his desire to do so.
From and after the date which is seven (7) days after Employee’s execution of
this Agreement (the “Effective Date”), this Agreement shall be binding and
enforceable.

 

21. Obligation to Return Funds. In the event Employee exercises his right to
revocation set forth in Section 20 above, Employee shall immediately return to
Employer all amounts, if any, paid to Employee as consideration under this
Agreement. The duty to return funds under this Agreement shall survive the
revocation of the Agreement and shall constitute a separately enforceable
obligation between Employee and Employer.

 

8



--------------------------------------------------------------------------------

22. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Employer or Employee of any liability
whatsoever, or as an admission by Employer of any violation of the rights of
Employee or any other person, or any violation of any order, law, statute, duty
or contract.

 

23. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.

 

24. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas.

 

25. Entirety and Integration. Upon the execution hereof by all of the parties
hereto, this Agreement shall constitute a single, integrated contract expressing
the entire agreement of the parties relative to the subject matter hereof and,
except as otherwise specifically noted herein, supersedes all prior
negotiations, understandings and/or agreements, if any, of the parties. No
covenants, agreements, representations, or warranties of any kind whatsoever
have been made by any party hereto, except as specifically set forth in this
Agreement.

 

26. Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile and in multiple counterparts each of which shall be deemed an original
and all of which taken together shall be but a single instrument.

 

27. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first mentioned above.

 

EMPLOYEE

  EMPLOYER   WILLBROS USA, INC.

/s/ Michael F. Curran

  By:  

/s/ Dennis G. Berryhill

Michael F. Curran     Dennis G. Berryhill     Vice President and Secretary

 

9